                 Case 2:16-cr-00046-TLN Document 221 Filed 07/20/21 Page 1 of 2


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 CHRISTINA McCALL
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                               CASE NO. 2:16-CR-00046-TLN
11                                  Plaintiff,               STIPULATION REGARDING SCHEDULE
                                                             FOR DEFENDANT’S MOTION FOR SENTENCE
12                           v.                              REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A);
                                                             ORDER
13   ZALATHIEL AGUILA,
14                                 Defendant.
15

16

17

18                                                 STIPULATION
19          Plaintiff United States of America (the “government”), by and through its counsel of record, and
20 the defendant, by and through his counsel of record, hereby stipulate as follows:

21          1.       On July 19, 2021, the Ninth Circuit vacated and remanded the denial of Aguila’s motion
22 for compassionate release. Docket No. 219.

23          2.       Accordingly, by this stipulation, the parties jointly request that the Court set the briefing
24 schedule on the defendant’s motion as follows:

25          a)       The defendant’s opening brief filed on or before August 20, 2021;
26          b)       The government’s reply brief filed on or before August 31, 2021;
27          c)       The defendant’s optional reply brief filed on or before September 14, 2021.
28

      STIPULATION RE BRIEFING SCHEDULE                     1
              Case 2:16-cr-00046-TLN Document 221 Filed 07/20/21 Page 2 of 2


 1          IT IS SO STIPULATED.

 2

 3    Dated: July 20, 2021                                   PHILLIP A. TALBERT
                                                             Acting United States Attorney
 4

 5                                                           /s/ CHRISTINA McCALL
                                                             CHRISTINA McCALL
 6                                                           Assistant United States Attorney

 7

 8    Dated: July 20, 2021                                    /s/ SHARI RUSK
                                                              SHARI RUSK
 9                                                            Counsel for Defendant
                                                              ZALATHIEL AGUILA
10

11
                                                     ORDER
12
            Based upon the stipulation and representations of the parties, the Court adopts the following as a
13
     briefing schedule regarding the defendant’s motion for sentence reduction:
14
            a)     The defendant’s opening brief filed on or before August 20, 2021;
15
            b)     The government’s reply brief filed on or before August 31, 2021;
16
            c)     The defendant’s optional reply brief filed on or before September 14, 2021.
17

18
            IT IS SO FOUND AND ORDERED this 20th day of July, 2021.
19

20

21

22
                                                               Troy L. Nunley
23                                                             United States District Judge
24

25

26

27

28

      STIPULATION RE BRIEFING SCHEDULE                   2
